DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/20 has been entered.

Drawings
The drawings filed on 12/02/15 are accepted.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-4, 7-10, 12-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to state the following limitations:
wherein the data processing unit is configured to determine the trend or amount of differences between the difference value of the measured values of the first transmitting loop and the second transmitting loop and another difference value of the first transmitting loop and the second transmitting loop, based on different amount of change in measured values of the first transmitting loop and the second transmitting loop
wherein the wearable device age compensates the measured signals read via the second transmitting loop based on the determined trend implying the aging of the object of the wearable device
It is not clear that these two limitations, when considered together, are supported by the applicant’s disclosure. As discussed in the 112(b) rejection below, the first of these two limitations appears to reference applicant’s figure 8. However, the second of these two limitations references age compensation, which the specification does disclose but not in conjunction with figure 8. It appears that the applicant may be mixing 
Independent claim 21 has been amended to state the following limitations:
wherein the data processing unit is configured to determine the trend of amount of differences between the difference values of the measured values of the first transmitting loop and the second transmitting loop and another difference value of predetermined measured values of the first transmitting loop and the second transmitting loop, based on different amount of change in measured values of the first transmitting loop and the second transmitting loop
wherein the wearable device age compensates the measured signals read via the second transmitting loop based on the determined trend implying the aging of the object of the wearable device
Like with claim 1, it is not clear that these two limitations, when considered together, are supported by the applicant’s disclosure. It appears that the applicant may be mixing piecemeal elements into a single embodiment, where the disclosure does not support such mixing. The examiner requests that the applicant show in the disclosure where the above limitations are supported as being useable together.
All other claims depend on independent claims 1 and 21 and are also rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-10, 12-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to state the following limitation:
wherein the data processing unit is configured to determine the trend or amount of differences between the difference value of the measured values of the first transmitting loop and the second transmitting loop and another difference value of the first transmitting loop and the second transmitting loop, based on different amount of change in measured values of the first transmitting loop and the second transmitting loop
This limitation is indefinite for two reasons. First, the phrase “trend or amount of difference” is unclear in scope. Trend and amount of difference are not the same thing. Is this limitation stating that both the trend and amount of difference are determined based on different amount of change in measured values of the first transmitting loop and the second transmitting loop? Or is the claim stating that one of trend and amount of difference are determined? Or is the claim trying to imply that trend or amount of difference are the same thing? Or is the claim trying to define the trend based on the amount of differences, such as “the amount of differences follows the trend of growing larger as time increases …”?
the difference value of the measured values of the first transmitting loop and the second transmitting loop and another difference value of the first transmitting loop and the second transmitting loop …” (emphasis mine). The term “difference value” is not defined. As stated in MPEP 2173.05(e), “A claim is indefinite when it contains words or phrases whose meaning is unclear.” Based on figure 8 of the applicant’s figures, it appears that the applicant is trying to establish two different “difference values” using four different “measured values” for two distinct transmitting loops. The first difference value would be represented by applicant’s reference 703, while the second difference value would be represented by applicant’s 704. However, one of ordinary skill in the art would not recognize such an interpretation based on the claims. The limitation preceding the one in question states, “wherein the data processing unit is configured to measure a value of the measurable property of the first transmitting loop and a value of the measurable property of the second transmitting loop …” This only establishes two measured values, and it does not establish that the difference between the two measured values constitutes a difference value. Nor does it establish a second difference value that is determined from a second set of measured values. The examiner suggests that the applicant consider specifying that the “wherein the data processing unit is configured to measure a value of the measurable property of the first transmitting loop and a value of the measurable property of the second transmitting loop” limitation occurs at a first time. The examiner then suggests that the applicant consider adding a similar limitation but specifying that the measurement of the value of the measurable property of the first transmitting loop and a value of the measurable property of the second transmitting loop 
However, please note that the limitation succeeding the one in question states, “wherein the wearable device age compensates the measured signals read via the second transmitting loop based on the determined trend implying the aging of the object of the wearable device …” However, as discussed in the above 112(a) rejection, the applicant’s description of figure 8 (paragraph 0041 of the applicant’s specification) does not mention anything about “compensation.” The concept of compensation is disclosed in other areas of the applicant’s specification, but it appears that the applicant may be mixing different embodiments in the claim.
Independent claim 21 has been amended to state the following limitation:
wherein the data processing unit is configured to determine the trend of amount of differences between the difference values of the measured values of the first transmitting loop and the second transmitting loop and another difference value of predetermined measured values of the first transmitting loop and the second transmitting loop, based on different 
This amended limitation in independent claim 21 is slightly different than the corresponding amended limitation in independent claim 1, but it is indefinite for similar reasons. First, please note that here, claim 21 uses the phrase “trend of amount” whereas claim 1 used the phrase “trend or amount …” This further solidifies the examiner’s argument that the scope of the phrase is indefinite. Was the phrase in claim 21 meant to be the same as the phrase in claim 1, with one of them being a typo? Or do the claims imply different meanings between the difference of using the word “of” instead of “or.” The scope of the terms “trend” and “amount” are therefore unclear.
Similar to claim 1, claim 21 also lacks antecedent basis for “the difference values …” Here, the phrase “between the difference values of the measured values of the first transmitting loop and the second transmitting loop and another difference value …” is indefinite because it is not clear how many difference values there are. The claim first uses the term “difference values” in the plural to modify “of the measured values …”, which implies that there are multiple difference values of the measured values of the first transmitting loop and the second transmitting loop. Then the claim uses the term “difference value” in the singular when modifying the phrase “predetermined measured values.” Does this mean that in the measured values of the first transmitting loop and the second transmitting loop, there are two difference values corresponding to each of the measured values, whereas there is only one difference value corresponding to the plurality of predetermined measured values? Would that make three difference values in total? As with respect to claim 1 above, the examiner suggests that the applicant clearly 
Furthermore, as discussed in the above 112(a) rejection, it is not clear that there is support for the final two limitations of claim 21 as a combined, singular embodiment.
All other claims depend on independent claims 1 and 21 and are also rejected as a result of their dependency.

Examiner’s Note - Allowable Subject Matter
No art rejection is herein given because the claims may be allowable if the above 112 rejections are overcome. For example, if the examiner is correct that the applicant’s amended limitation of “to determine the trend or amount of differences …” refers to applicant’s figure 8, that concept, in combination with the concept of wearable device age compensation, was not found, taught, or disclosed by the prior art. However, it is not clear that the claims are actually referring to that combined concept. Furthermore, it is not clear that the applicant’s disclosure actually provides support for such a combined concept. Therefore, the examiner is unable to make a reliable determination of art until the above 112 rejections are overcome.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-10, 12-19, and 21-24 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US PgPub 20080039687) discloses a radio intra-subject information acquiring system.
Nagata (US PgPub 20080064964) discloses a biological information measuring garment having sensor, biological information measuring system and equipment, and control method of equipment.
Nagata (US PgPub 20090012408) discloses a garment for bioinformation measurement having electrode, bioinformation measurement system and bioinformation measurement device, and device control method.
Berzowska (US PgPub 20160249698) discloses an apparatus, systems and methods for optimizing and masking compression in a biosensing garment.
Gong (US PgPub 20170082418) discloses an electronic fabric for shape measurement.
Gong (US PgPub 20180010902) discloses a fabric with stretchable sensors for shape measurement.
Nurkka (US PgPub 20180317814) discloses systems and methods for monitoring respiration in a biosensing garment.
Sackner (US Pat 6047203) discloses a physiologic signs feedback system.
Volpe (US Pat 9848826) discloses a wearable monitoring and treatment device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/27/21